DETAILED ACTION
Papers filed on 05/17/2021 have been received.   The Information Disclosure Statement has been considered on the merits.
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a memory device comprising: a memory array comprising a plurality of planes; a plurality of voltage generation systems, each voltage generation system of the plurality of voltage generation systems electrically coupled to a corresponding plane of the plurality of planes; and a controller configured to turn on and warm up each voltage generation system of the plurality of voltage generation systems in response to a first command to access any plane of the plurality of planes and turn off and slowly discharge each voltage generation system of the plurality of voltage generation systems into an idle state in response to no commands being processed, wherein in response to receiving a subsequent command to access any plane of the plurality of planes prior to the voltage generation systems reaching the idle state, a warm up period of the plurality of voltage generation systems is reduced.     The prior art of record also fails to teach or suggest a memory device comprising: a memory array comprising a plurality of planes; a plurality of voltage generation systems, each voltage generation system of the plurality of voltage generation systems electrically coupled to a corresponding plane of the plurality of planes; and a controller configured to turn on each voltage generation system of the plurality of voltage generation systems in response to a first command to access a first plane of the plurality of planes and turn off and discharge each voltage generation system of the plurality of voltage generation systems into an idle state in response to no commands being processed, wherein the voltage generation system corresponding to the first plane is ready within a first period, wherein with the plurality of voltage generation systems turned off, the controller is configured to turn on each voltage generation system of the plurality of voltage generation systems in response to a second command to access a second plane of the plurality of planes, and wherein the voltage generation system corresponding to the second plane is ready within a second period, the second period being less than the first period in response to a discharge level of the plurality of voltage generation systems being above a level of the idle state.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose power supply systems and methods for turning on and off voltage pump generators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12/17/2021

/SON L MAI/Primary Examiner, Art Unit 2827